Case 1:13-cr-00160-PAB Document 1054 Filed 01/19/21 USDC Colorado Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

 Criminal Case No. 13-cr-00160-PAB-7

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 7. SANTOS FUNEZ,

      Defendant.
 _____________________________________________________________________

                                 ORDER
 _____________________________________________________________________

        This matter is before the Court on defendant Santos Funez’s Emergency Motion

 for Compassionate Release [Docket No. 1046]. The government has filed a response

 opposing the motion. Docket No. 1050.

 I.   BACKGROUND

        On July 25, 2014, after a bench trial, the Court found Mr. Funez guilty of (1)

 conspiracy to distribute and possess with the intent to distribute 50 grams or more of

 methamphetamine and 500 grams or more of a mixture and substance containing a

 detectable amount of methamphetamine, in violation of 28 U.S.C. §§ 841(a)(1),

 (b)(1)(A)(viii) and 21 U.S.C. § 846 (“Count 1”); (2) distribution and possession with

 intent to distribute 500 grams or more of methamphetamine and 50 grams or more of a

 mixture and substance containing a detectable amount of methamphetamine and 50

 grams or more of a mixture and substance containing a detectable amount of

 methamphetamine, in violation of 28 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii) (“Count 23”);

 and (3) unlawful use of a communication facility to commit a drug trafficking offense, in
Case 1:13-cr-00160-PAB Document 1054 Filed 01/19/21 USDC Colorado Page 2 of 9




 violation of 21 U.S.C. § 843(b) (“Count 24”). See Docket No. 841. On November 7,

 2014, the Court sentenced defendant to 188 months imprisonment as to Counts 1 and

 23 and 48 months imprisonment as to Count 24, with the counts to run concurrently.

 See Docket No. 965. Mr. Funez is incarcerated at FCI Englewood in Littleton,

 Colorado. See Docket No. 1046 at 2. Mr. Funez’s projected release date, with good

 time credit, is November 10, 2027. See Docket No. 1050-1 at 1.

        On November 13, 2020, Mr. Funez filed the instant motion for compassionate

 release pursuant to 18 U.S.C. § 3582(c)(1)(A). See Docket No. 1046. Mr. Funez

 claims that his body mass index of 31.2, the osteoarthrosis in his right knee, and his

 previous recovery from tuberculosis (“TB”) means that he is at higher risk of severe

 complications from COVID-19. Id. at 6-8. Mr. Funez requests that the Court grant him

 compassionate release and modify his term of imprisonment to time served or, in the

 alternative, convert his sentence to supervised release. Id. at 1.

 II.   ANALYSIS

        Under § 3582(c)(1)(A)(i), known as the “compassionate release” provision, “a

 district court may grant a sentence reduction if, after considering the 18 U.S.C.

 § 3553(a) sentencing factors, it finds that ‘extraordinary and compelling reasons warrant

 such a reduction’ and the ‘reduction is consistent with applicable policy statements

 issued by the Sentencing Commission.’” United States v. Saldana, 807 F. App’x 816,

 819 (10th Cir. 2020) (unpublished) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)). A district

 court may grant a sentence reduction upon motion of the defendant only “after the

 defendant has fully exhausted all administrative rights to appeal a failure of the Bureau

 of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the

                                             2
Case 1:13-cr-00160-PAB Document 1054 Filed 01/19/21 USDC Colorado Page 3 of 9




 receipt of such a request by the warden of the defendant's facility, whichever is earlier.”

 18 U.S.C. § 3582(c)(1)(A). That requirement is satisfied here. Mr. Funez received his

 denial from the warden at FCI Englewood on August 25, 2020, Docket No. 1046-2, and

 he filed the instant motion on November 13, 2020. See Docket No. 1046.

        A.   Extraordinary and Compelling Reasons

        The Sentencing Commission has identified four categories of extraordinary and

 compelling reasons that may warrant a sentence reduction: (A) medical condition of the

 defendant; (B) age of the defendant; (C) family circumstances; and (D) other reasons.

 See U.S.S.G. § 1B1.13, cmt. n.1. Mr. Funez argues that he qualifies under subsections

 A and D of the sentencing guidelines. Docket No. 1046 at 6-10.

        While Mr. Funez suggests that subsection A is a proper vehicle for analyzing his

 motion, the Court finds that is in inappropriate. The Sentencing Commission has

 explained that a defendant’s medical condition may be an extraordinary and compelling

 reason warranting a sentence reduction where:

        (i) The defendant is suffering from a terminal illness (i.e., a serious and
        advanced illness with an end of life trajectory). A specific prognosis of life
        expectancy (i.e., a probability of death within a specific time period) is not
        required. Examples include metastatic solid-tumor cancer, amyotrophic
        lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

        (ii) The defendant is (I) suffering from a serious physical or medical
        condition, (II) suffering from a serious functional or cognitive impairment,
        or (III) experiencing deteriorating physical or mental health because of the
        aging process, that substantially diminishes the ability of the defendant to
        provide self-care within the environment of a correctional facility and from
        which he or she is not expected to recover.

 See U.S.S.G. § 1B1.13, cmt. n.1(A). None of Mr. Funez’s illnesses are terminal, and

 Mr. Funez does not argue that his illnesses substantially diminish his ability to provide



                                              3
Case 1:13-cr-00160-PAB Document 1054 Filed 01/19/21 USDC Colorado Page 4 of 9




 self-care. Thus, the Court will analyze the motion pursuant to subsection D of the policy

 statement.1

        Subsection D allows for release pursuant to extraordinary or compelling reasons,

 other than those set out in subsections (A)-(C), “[a]s determ ined by the Director of the

 Bureau of Prisons.” U.S.S.G. § 1B1.13, cmt. n.1(D). Through Program Statement

 5050.50, the BOP has listed the factors it uses to determine whether extraordinary and

 compelling reasons exist for compassionate release. See United States v. Turns, 2020

 WL 2519710, at *3 (S.D. Ohio May 18, 2020). “BOP Program Statement 5050.50

 identifies several nonexclusive factors to determine whether ‘other’ extraordinary and

 compelling reasons exist: the defendant’s criminal and personal history, nature of the

 offense, disciplinary infractions, length of sentence and amount of time served, current

 age and age at the time of offense and sentencing, release plans, and ‘[w]hether

 release would minimize the severity of the offense.’” Saldana, 807 F. App’x at 819

 (quoting BOP Program Statement 5050.50 at 12).

        “The existence of the COVID-19 pandemic no doubt can be described as

 ‘extraordinary’ insofar as it is ‘[b]eyond what is usual, customary, regular, or common.’”

 United States v. Edington, No. 19-cr-00174-REB-1, 2020 WL2744140, at *3 (D. Colo.

        1
         To the extent that Mr. Funez argues that U.S.S.G. § 1B1.13 is not binding on
 the Court because it “predates the 2018 changes to the First Step Act,” Docket No.
 1046 at 9, the Court disagrees. “The First Step Act did not change the substantive
 standards governing compassionate release. A proposed sentence reduction still m ust
 be supported by: (1) extraordinary and compelling reasons; (2) applicable policy
 statements issued by the Sentencing Commission; and (3) the factors set forth in 18
 U.S.C. § 3553(a).” United States v. Edington, No. 19-cr-00174-REB-1, 2020 WL
 2744140, at *2 (D. Colo. May 27, 2020) (quotations and alterations omitted) (emphasis
 added). “If the policy statement needs tweaking in light of [the First Step Act], that
 tweaking must be accomplished by the [Sentencing] Commission, not by the courts.”
 United States v. Lynn, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019).

                                              4
Case 1:13-cr-00160-PAB Document 1054 Filed 01/19/21 USDC Colorado Page 5 of 9




 May 27, 2020) (quoting United States v. Rodriguez, 451 F. Supp. 3d 392, 401 (E.D. Pa.

 2020)). “However, because the apposite test is stated in the conjunctiv e, the dangers

 presented by the pandemic – which impact us all, worldwide – also must be ‘compelling’

 in [the movant’s] particular circumstances.” Id.; see also United States v. Raia, 954

 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-19 in society and the

 possibility that it may spread to a particular prison cannot independently justify

 compassionate release.”); United States v. Bolze, 2020 WL 2521273, at *7 (E.D. Tenn.

 May 13, 2020) (“[T]he COVID-19 pandemic cannot present an extraordinary and

 compelling reason alone because the policy statement directs courts to consider

 individual reasons for compassionate release, not general threats to the prison

 population.”).

        Mr. Funez represents that he is obese, with a BMI of 31.2. Docket No. 1046 at

 7. The Centers for Disease Control and Prevention (“CDC”) has indicated that

 individuals with obesity, defined as a body mass index of 30 or higher, are at increased

 risk of developing severe illness from COVID-19. See Ctrs. for Disease Control and

 Prevention, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/

 2019-ncov/need-extra-precautions/people-with-medical-conditions.html (last updated

 Dec. 29, 2020); see also United States v. Jenkins, No. 99-cr-00439-JLK-1, 2020 W L

 2466911, at *7 (D. Colo. May 8, 2020) (discussing research showing that “the severity

 of COVID-19 illness increases with body mass index”).

        Mr. Funez states that recovery from TB can also increase the risks posed by

 severe COVID-19 and that his osteoarthrosis results in “chronic discom fort.” See

 Docket No. 1046 at 8. Mr. Funez recognizes that TB recovery and osteoarthrosis are

                                              5
Case 1:13-cr-00160-PAB Document 1054 Filed 01/19/21 USDC Colorado Page 6 of 9




 not recognized risk categories according to the CDC. See id. Moreover, the

 government argues that Mr. Funez has submitted no evidence of his obesity. See

 Docket No. 1050 at 8. The government asserts, in fact, that Mr. Funez is generally

 healthy. See id. at 8-9.

        More importantly, Mr. Funez has already contracted COVID-19, was

 asymptomatic, and recovered without any serious complications. See Docket No.

 1050-2 at 8 (“Covid-19 Qwest lab confirmed without symptoms.”); see also Docket No.

 1050 at 9 (noting that BOP Senior Counsel deemed Mr. Funez recovered after showing

 “no additional or worsening symptoms for 10 days after being tested”). Even assuming

 that Mr. Funez could or would contract COVID-19 a second time, he provides no reason

 to believe that he would experience an adverse outcome, despite his obesity and TB

 recovery, given that he was asymptomatic when he contracted it before. See United

 States v. Billings, 2020 WL 4705285, at *2 (D. Colo. Aug. 13, 2020) (collecting cases

 and noting that it is the defendant’s “burden to prove extraordinary and compelling

 reasons warrant a sentence reduction”).

        However, even assuming Mr. Funez could contract COVID-19 a second time and

 that the second time has the potential to be more serious, the Court finds that he still is

 not eligible for compassionate release. BOP Program Statement 5050.50 asks the

 reviewing court to examine the defendant’s criminal and personal history, nature of the

 offense, disciplinary infractions, length of sentence and amount of time served, current

 age and age at time of offense and sentencing, release plans, and “whether release

 would minimize the severity of the offense.” Saldana, 807 F. App’x at 819 (citations

 and alterations omitted). Mr. Funez argues that (1) his criminal history is “virtually non-

                                              6
Case 1:13-cr-00160-PAB Document 1054 Filed 01/19/21 USDC Colorado Page 7 of 9




 existent,” (2) his role in the crime for which he is incarcerated was “limited,” (3)

 according to a report by the United States Sentencing Commission, his age, 59 years

 old, statistically makes him a low recidivism risk, (4) he has received a just punishment

 because he has served nearly six years in prison, and (5) he has a comprehensive

 release plan. See Docket No. 1046 at 9-12.

        While Mr. Funez’s release plan, the statistics regarding recidivism, and his lack

 of serious criminal history are favorable to him, the Court finds that, given the

 seriousness of the crime and length of time yet to be served, Mr. Funez fails to

 demonstrate that he qualifies for compassionate release under Subsection D.

        First, Mr. Funez was convicted for his role in transporting a significant amount of

 methamphetamine across state borders. Mr. Funez was not merely a driver; he was

 aware of the organization and its structure, he assisted in finding ways to transport the

 drugs secretly, took several trips to do so, and was a “very important part of the

 conspiracy.” See Docket No. 987 at 11-19. This was a serious crime for which Mr.

 Funez was an active and integral member, as the length of his sentence demonstrates.

 Thus, his role was not “limited,” as Mr. Funez argues.

        Second, Mr. Funez has served only six years of a fifteen and a half year

 sentence. See Docket No. 1050-1 at 1-4. With good time credits included, the total

 length is 12 and a half years. See id. Thus, even with good time credits, Mr. Funez has

 served less than half of his sentence. While six years is a significant time in prison,

 serving half of a lengthy sentence is not appropriate given the seriousness of the

 offense, the need for respect for the law, and just punishment. As a result, the Court




                                               7
Case 1:13-cr-00160-PAB Document 1054 Filed 01/19/21 USDC Colorado Page 8 of 9




 finds that releasing Mr Funez, who is a generally healthy inmate and has already

 recovered from COVID-19 without any complications, is not warranted.

         Mr. Funez cites to the Court’s decision in United States v. Campanella, – F.

 Supp. 3d –, No. 18-cr-00328-PAB-12, 2020 W L 4754041 (D. Colo. Aug. 17, 2020), as

 grounds for granting compassionate release. However, the circumstances in

 Campanella were different. The defendant in Campanella was morbidly obese, with a

 BMI of 45.52, and had an original sentence of 34 months imprisonment for which she

 served 16 months. See id. at *3-4. Comparatively, Mr. Funez is just barely above the

 threshold for obesity and has a term of imprisonment of 188 months, over five and a

 half times the length of the defendant’s sentence in Campanella. As a result, the

 reasoning in Campanella is inapplicable here.

         The Court determines that Mr. Funez has failed to establish that compelling and

 extraordinary circumstances exist to justify compassionate release.

 III.   CONCLUSION

         For the foregoing reasons, it is

         ORDERED that defendant Santos Funez’s Emergency Motion for

 Compassionate Release [Docket No. 1046] is DENIED. It is further




                                             8
Case 1:13-cr-00160-PAB Document 1054 Filed 01/19/21 USDC Colorado Page 9 of 9




       ORDERED that defendant’s pro se Motion for Compassionate Release [Docket

 No. 1042] is DENIED.

       DATED January 19, 2021.


                                     BY THE COURT:


                                     ____________________________
                                     PHILIP A. BRIMMER
                                     Chief United States District Judge




                                        9
